                                                                            Exhibit
10.2

 
ELECTRIC POWER SUPPLY AGREEMENT
 
Between Ameren Energy Marketing Company
 
And
 
Central Illinois Public Service Company




THIS ELECTRIC POWER SUPPLY AGREEMENT (hereinafter “EPSA”) made as of this 1st
day of December, 1999, as amended this 30th day of March, 2001, and also as
amended this 5th day of November, 2004, by and between AMEREN ENERGY MARKETING
COMPANY, (hereinafter “Company”) and CENTRAL ILLINOIS PUBLIC SERVICE COMPANY,
d.b.a. AmerenCIPS (hereinafter "Customer") (Company and Customer may be
identified collectively as “Parties” or individually as a “Party”) is for the
supply by Company of all electric power and energy, including ancillary
services, needed to meet the Customer’s full requirements for electric power and
energy.


WHEREAS, Company is engaged in the business of purchasing and reselling electric
power and energy; and


WHEREAS, Customer, which is an electric public utility in Illinois, has
restructured its operations in response to and in accordance with the Illinois
Electric Service Customer Choice and Rate Relief Law of 1997 (the “Customer
Choice Law”) by transferring all of its existing generating facilities to a
newly-formed generation-company affiliate (“Ameren Energy Generating Company” or
“Genco”); and


WHEREAS, Company has entered into an agreement to purchase from Genco all of the
capacity and energy available from the generating units that were transferred by
Customer to Genco and any additional generating units that may be acquired by
Genco in the future; and


WHEREAS, Customer is required by the Customer Choice Law to continue to offer
bundled retail electric service within its existing retail electric service area
in Illinois at rates specified by the Illinois Commerce Commission (“ICC”)
through December 31, 2006; and


WHEREAS, Customer may continue to make bundled sales of electricity to existing
wholesale electric service customers; and


WHEREAS, Customer is also obligated by the Customer Choice Law to offer retail
electric service to customers in Illinois under unbundled, market-priced tariffs
on file with the ICC and may also sell power to others at market-based rates
(“Market Price Sales”) through December 31, 2006; and


        

--------------------------------------------------------------------------------

 


WHEREAS, a portion of the capacity and energy supplied by Company to Customer
shall be provided in the form of certain ancillary services to fulfill
Customer’s generation-based ancillary service requirements in support of its
bundled sales and resales to Customer’s transmission customers under the Ameren
Open Access Transmission, or any successor tariff thereof (“Ameren OATT”); and


WHEREAS, Customer desires to acquire from Company all the electric power and
energy that is needed to enable it to provide electric service after the
transfer of its generating units; and


WHEREAS, Company is capable of supplying all such power and energy to Customer
and desires to do so pursuant to the rates, terms and conditions set forth
herein;


NOW THEREFORE, in consideration for the agreements and undertakings established
herein and the mutual benefits derived therefrom, it is agreed as follows:


1.    GENERATION SERVICES



  A. Firm Electric Power And Energy Services



Company will supply and deliver to Customer all of the firm electric capacity
and energy (hereinafter “Energy”) needed by Customer to serve its native load,
to operate its transmission and distribution system and to provide transmission
and distribution services, to fulfill its obligations under all applicable
federal and state tariffs or contracts, to satisfy regional reliability
requirements, and for any other purpose related to the provision of wholesale or
retail electric service and Customer shall purchase and pay for such Energy in
accordance with the terms of this Agreement.



  B. Ancillary Services



Consistent with subsection 1.A above, a portion of the capacity and energy made
available to Customer under this EPSA shall be in the form of certain
generation-based ancillary services as needed by Customer to serve its native
load, to operate its transmission and distribution system and to provide
transmission and distribution services, to fulfill its obligations under all
applicable federal and state tariffs or contracts, and to satisfy regional
reliability requirements. Such ancillary services shall include Reactive Supply
and Voltage Control from Generation Sources Service, Regulation and Frequency
Response Service, Energy Imbalance Service and Retail Energy Imbalance Service,
Operating Reserve - Spinning Reserve Service, Operating Reserve - Supplemental
Reserve Service, and Loss Compensation Service, and shall be delivered in
accordance with the same terms and conditions as required for delivery of such
services under the Ameren OATT. Customer shall purchase and pay for such
ancillary services in accordance with the terms of this Agreement.




        

--------------------------------------------------------------------------------


2.    TERM


Subject to acceptance of this EPSA by the Federal Energy Regulatory Commission
(“FERC”), supply and delivery of Energy pursuant to the EPSA shall begin on the
Transfer Date established in the “Asset Transfer Agreement” dated May 1, 2000
between Customer and Genco and terminate at 12:00 P.M. CPT on December 31, 2006.


3.    DELIVERY POINTS


All Energy supplied under this EPSA that is provided by generation sources
acquired by Genco from Customer shall be deemed to be delivered at the bus bar
connecting each such generation source to the Customer’s transmission system.
All Energy supplied under this EPSA that is provided by other generation sources
shall be deemed to be delivered at the point of interconnection between
Customer’s transmission system and the transmission system over which the Energy
is being delivered. Energy supplied under this EPSA shall be sixty (60) hertz,
three (3) phase alternating current.


4.    TRANSMISSION


Transmission of Energy to Customer shall be firm transmission as such is defined
in the transmission provider’s Open Access Transmission Tariff. Company shall be
responsible for making all necessary transmission arrangements for transmission
of Energy to the Points of Delivery identified above from sources not directly
interconnected to the Ameren transmission system, and for any communication with
any transmission provider relating to the transmission and delivery of Energy to
Customer, including communications concerning scheduling, tagging,
displacements, disputes, or other operational issues. Customer shall cooperate
with Company for the purpose of attaining the necessary firm transmission
service and for implementing the transmission service required for supplying the
Energy to the Points of Delivery.


5.    METERING


The Parties recognize that certain meters used to measure the amount of Energy
received by Customer are owned by Customer. In order that the accuracy of
registration is maintained in accordance with good utility practice, metering
equipment shall be tested by Customer at suitable intervals. At the request of
Company, special tests shall be performed, but if less than two percent
inaccuracy is found, Company shall pay for the test. The expense of all other
tests shall be borne by Customer.


Representatives of each Party may be present at all routine or special tests or
whenever any readings for the purposes of settlements are taken from meters not
having an automatic record. If any test of metering equipment discloses an
inaccuracy exceeding two percent, the accounts of the Parties shall be adjusted
for the period, not exceeding 90 days, that such inaccuracy is estimated to have
existed. Should any metering equipment fail to register, the amounts of Energy
delivered and demands established shall be estimated from the best available
data. Meters shall be adjusted as nearly as practicable to 100.0% at the time of
any meter tests, and Customer shall furnish a copy of any meter test results
when requested by Company.





       

--------------------------------------------------------------------------------

 


6.    SYSTEM PLANNING 


In order for Company to plan adequately for Customer’s Energy requirements,
Customer shall notify Company no later than November 1 of each year of its
annual load plan for the next calendar year during the Term. Such annual load
plan shall be consistent with the forecasted peak demand reported to the
Mid-American Interconnected Network (“MAIN”) for such year. Customer shall also
provide to Company an update to its annual load plan on or before March 1 of
each year during the Term.


7.    RECORDS


Customer shall provide Company with all records that may reasonably be requested
by Company for the purpose of administering this EPSA. The Parties shall keep
such records as may be needed to afford a clear history of all transactions
under this Agreement. The originals of all such records shall be retained by
each party for a minimum of three years and copies shall be delivered to the
other Party upon request.


8.    PRICES



  A. Charges For Energy Supplied To Customer (For Sales Other Than Market Price
Sales And Other Than For Sales of Ancillary Services under the Ameren OATT)




  1. Capacity Charges



Each calendar year, Company will be entitled to be compensated at a rate of
$69,708/MW/Yr. for the quantity (“Quantity”) of capacity supplied, which shall
be equal to the greater of: (1) Customer’s forecasted peak demand reported to
MAIN for that year, or (2) Customer’s actual annual peak demand (“Peak Demand”);
minus the portion of the forecasted or actual peak demand, as applicable,
represented by Market Price Sales and by sales of ancillary services pursuant to
the Ameren OATT. For the purpose of this provision, Customer’s forecasted peak
demand and actual annual peak demand shall be adjusted for losses to the extent
necessary to be determined at the Points of Delivery.


Customer shall pay Company monthly for one-twelfth of the applicable annual
capacity charges for each calendar year during the Term (or a pro rata share of
such annual capacity charges during the year ending December 31, 2000) based on
Customer’s forecasted peak demand for such year as reported to MAIN. Within 10
days after the close of each calendar year, Company shall calculate the
Customer’s capacity charges on the basis of Customer’s actual annual peak
demand. In the event that Customer’s actual annual peak demand for such year
exceeded its forecasted peak demand that had been reported to MAIN for such
year, Customer shall pay Company for any additional capacity charges that are
due with respect to such year at the time of payment of its next monthly bill.




        

--------------------------------------------------------------------------------

 


  2. Energy Charges



In addition to the capacity charges specified above, Customer shall pay Company
an energy charge of $21.81/Mwh for all energy supplied by Company to the Points
of Delivery for sale other than as Market Price Sales and other than for sales
of ancillary services pursuant to the Ameren OATT. 
 

B.    Charges For Energy Supplied To Customer For Market Price Sales

 
In addition to the charges for Energy supplied to Customer as set forth above,
Customer shall pay Company an amount equal to the amount Customer receives from
retail customers for power and energy sold as Market Price Sales. Within 15 days
following the close of each calendar month, Customer shall advise Company of the
estimated amount of power and energy sold as Market Price Sales for such month
and the average rate per Mwh at which such power and energy was sold. Payments
for all Energy supplied to Customer for Market Price Sales shall be remitted by
Customer to Company in the month following the month in which Customer receives
payment for such Energy. Within 45 days following the close of each calendar
month, Customer shall advise Company of the actual amounts of Market Price Sales
for such month, and the subsequent payments from Customer to Company shall be
adjusted accordingly.



  C. Charges For Ancillary Services for Ameren OATT Transactions



Customer shall pay Company all amounts received by Customer for ancillary
services provided hereunder and resold by Customer pursuant to the Ameren OATT.
Within 15 days following the close of each calendar month, Customer shall advise
Company of the estimated amount of such ancillary services resold by Customer
and the amount of total charges Customer received from such resale. Payment of
the total amount received by Customer shall be remitted to Company in the month
following the month in which Customer receives payment for such ancillary
services provided hereunder and resold by Customer.


9.    REGULATION


The parties recognize that this EPSA is subject to regulation by the FERC
pursuant to Part II of the Federal Power Act. If the FERC should require the
modification of this EPSA prior to its acceptance, the parties shall, in good
faith, attempt to reach agreement on modifications that would be acceptable to
the FERC in a manner that retains the economic benefits intended to be derived
by each party under this EPSA.


10.    ACCESS


Customer shall provide, at no cost to Company, a suitable place (including means
of support) on and access to Customer’s property for Company to install,
maintain, operate, repair, replace, and remove all equipment and facilities
necessary for Company to perform its obligations under this EPSA. Customer shall
use reasonable diligence to protect all of Company’s equipment located on
Customer’s property.





       

--------------------------------------------------------------------------------

 


11.    PAYMENT OF BILLS



A.   BILLING FOR SERVICE: Bills for Energy supplied to Customer for sales other
than Market Price Sales will be based upon the Quantity of capacity and amount
of energy supplied by Company at the Points of Delivery. Bills and payment for
ancillary services shall be rendered consistent with Section 8C of the EPSA.
Within 15 days after the close of each calendar month, the Company will issue
the bill to Customer electronically (commonly referred to as “EDI”), or other
suitable means. If the Company is unable to obtain meter information, or if
final Market Price Sales data or ancillary services data is unavailable, an
estimated bill will be issued, computed on the basis of Customer’s previous use
together with such other information as is available. Once all billing
information is considered final, the estimated bill will be adjusted and any
payment due difference will be reflected on the next scheduled billing.




B.   PAYMENT PERIODS: The last date for payment of the “net amount” shown on the
bill for Energy supplied to Customer for sales other than Market Price Sales and
for ancillary services shall be seven days after the date the bill is issued
(hereinafter “Net Payment Period”). Payment of all amounts for all Energy
supplied to Customer for Market Price Sales and sales of ancillary services
shall be due on the same date. In the event of a disputed bill Customer shall
pay the undisputed portion within the Net Payment Period. When the last day of
any Net Payment Period falls on a day other than a business day of Company, such
period will be automatically extended to include the next following business
day. Other than a business day of Company shall include Saturdays, Sundays, and
the following holidays: New Year’s day, Lincoln’s Birthday, Washington’s
Birthday, Martin Luther King’s Birthday, Good Friday, Memorial Day, Independence
Day, Labor Day, Columbus Day, Veteran’s Day, Thanksgiving day, Friday following
Thanksgiving day, Christmas Eve (the last day of regular work schedule prior to
Christmas day), Christmas day and New Year’s Eve (the last day of regular work
schedule prior to New Year’s day). Whenever a holiday falls on Sunday the
following Monday will not be considered a business day. Whenever a holiday falls
on a Saturday, the prior Friday will not be considered a business day.




C.   PAYMENT AND LATE PAYMENTS: Customer shall make payment to Company by wire
transfer, or other acceptable means, within the Net Payment Period in
immediately available U.S. funds. When a bill is paid after the last date for
payment in the “net amount” shown on the bill a late payment charge equivalent
to one and one half (1 1/2) percent will be assessed each month on the unpaid
balance.



12.    INDEMNIFICATION


Customer shall indemnify and save harmless and defend Company from and against
any and all claims, demands, damages, costs or expenses arising, growing out of
or resulting in any manner after delivery of Energy to Customer or from improper
or negligent construction, installation, insulation, maintenance or operation of
Customer’s lines and appurtenances.




        

--------------------------------------------------------------------------------

 


13.    FORCE MAJEURE


In the event of Force Majeure, Company shall notify Customer immediately by oral
communication, confirmed in writing, of such occurrence, reporting the
commencement time and date, estimated duration, and estimated magnitude of the
reduction in Energy deliveries resulting from the Force Majeure situation.
Company shall not be liable for the failure to deliver the full amount or any
part of the Energy to be supplied pursuant to this EPSA for the duration of the
Force Majeure. For the purpose of this provision, “Force Majeure” means an event
or circumstances which prevents Company from performing its obligations under
this EPSA, which is not within the reasonable control of the Company, and which,
by exercise of due diligence, the Company is unable to overcome or avoid or
cause to be avoided. Force Majeure includes, but is not restricted to, fires,
strikes, labor stoppages, epidemics, floods, earthquakes, lightening storms,
ice, acts of God, riots, civil disturbances, civil war, invasion, insurrection,
military or usurped power, war, sabotage, explosions, failure of equipment or of
contractors or suppliers of materials or fuel, inability to obtain or ship
material, fuel or equipment because of the effect of similar causes on suppliers
or carriers, or an action or restraint by court order or public or governmental
authority (so long as the Company has not applied for or assisted in the
application for such court or governmental action). Force Majeure shall not
include Company’s ability to sell Energy to another purchaser at a more
advantageous price than that contained in this EPSA. The settlement of strikes,
walkouts, lockouts, and other labor disputes shall be entirely within the
discretion of the Company, and Company may make settlement at such time and on
such terms and conditions as it may deem to be advisable. Interruption by a
transmission provider shall not be deemed to be an event of Force Majeure unless
(i) Company shall have made arrangements with such transmission provider for the
firm transmission, as defined under the transmission provider’s Open Access
Transmission Tariff, of the Energy and (ii) such interruption is due to “force
majeure” or “uncontrollable force” or a similar term as defined under the
transmission provider’s Open Access Transmission Tariff, and (iii) no other path
is available and no other remedy is available.


14.    ASSIGNMENT


This EPSA shall inure to the benefit of, and be binding upon, the respective
successors and assigns of Customer and Company. No assignment of this EPSA shall
be made by a Party except to a wholly owned subsidiary or successor to
substantially all of that Party’s business who assumes possession and operates
substantially the same facilities and business as the assignor. Notwithstanding
the foregoing, either Party shall be free to assign this EPSA to any of its
subsidiaries or affiliates, without the written consent of the other Party. The
assignment by a Party shall not relieve the Party, without the written consent
of the other Party, of any obligation to provide, or to accept and pay for, as
the case may be, the services contracted for hereunder. 


15.     NOTICES


All notices to be given under this EPSA shall be in writing via First Class U.S.
mail, FAX or e-mail and shall be deemed given when sent. Notices shall be
addressed as set forth below, or to such other address as the party to be
notified may designate from time to time.





       

--------------------------------------------------------------------------------

 


Notice to Company:        


Andrew M. Serri
Vice President of Sales and Marketing
Ameren Energy Marketing Company
One Ameren Plaza
1901 Chouteau Avenue
St. Louis, MO 63103



Notice to Customer:        


Craig D. Nelson
Vice President
Central Illinois Public Service Company
One Ameren Plaza
1901 Chouteau Avenue
St. Louis, MO 63103


16.    WRITTEN MODIFICATION


The rates for service specified herein shall remain in effect for all Energy
supplied by Company through December 31, 2006, and shall not be subject to
change through application to the FERC pursuant to the provisions of Section 205
of the Federal Power Act prior to that time absent the agreement of the Parties.
This EPSA shall not be modified except in writing by amendment, executed by both
parties, making express reference to the EPSA and the specific provisions hereof
modified or amended.


17.    LIMITS OF LIABILITY


IN THE EVENT OF LITIGATION UNDER THIS EPSA, THE PREVAILING PARTY SHALL BE
ENTITLED TO COMPENSATION FOR ANY REASONABLE ATTORNEYS FEES AND OTHER COSTS THAT
MAY BE INCURRED. UNLESS EXPRESSLY HEREIN PROVIDED, NEITHER PARTY SHALL BE LIABLE
FOR ANY CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST
PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT,
UNDER ANY INDEMNITY PROVISION OR OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT
THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT
REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY
PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR
PASSIVE.


18.     DUTY TO MITIGATE


Each Party agrees that it has a duty to mitigate damages and covenants that it
will use commercially reasonable efforts to minimize any damages it may incur as
a result of the other Party’s performance or non-performance of this EPSA.





       

--------------------------------------------------------------------------------

 


19.    WAIVERS


Any waiver at any time by either Company or Customer of its rights with respect
to a default under this EPSA or with respect to any other matter arising in
connection with this EPSA shall not be deemed a waiver with respect to any
subsequent default or matter. Any delay, short of the statutory period of
limitation, in asserting or enforcing any right under this EPSA shall not be
deemed a waiver of such right.


20.    ENTIRE AGREEMENT


This EPSA contains the entire agreement between the Parties in respect to the
subject matter contained herein, and there are no other understandings or
agreements between Company and Customer in respect thereof.


21.    WARRANTIES


The warranties expressly set forth in this EPSA are the sole warranties given by
either Party to the other Party in connection with the sale and purchase of
Energy hereunder. EXCEPT AS SET FORTH HEREIN, COMPANY EXPRESSLY NEGATES ANY
OTHER REPRESENTATION OR WARRANTY, WRITTEN OR ORAL, EXPRESSED OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY WITH RESPECT TO
CONFORMITY TO MODELS OR EXAMPLES, OR MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE.


22.    LIMITATION


This EPSA is not intended to and shall not create rights of any character
whatsoever in favor of any person, corporation, association, or entity other
than the parties to this EPSA, and the obligations herein assumed are solely for
the use and benefit of the parties to this EPSA, their successors in interest,
or assigns.


23.    SURVIVORSHIP OF OBLIGATIONS


The termination of this EPSA shall not discharge any Party from any obligation
it owed to the other Party under the EPSA by reason of any transaction, loss,
cost, damage, expense or liability which shall occur or arise prior to such
termination. It is the intent of the Parties that any such obligation owed
(whether the same shall be known or unknown as of the termination of this EPSA)
shall survive the termination of this EPSA. The Parties also intend that the
indemnification and limitation of liability provisions contained in this EPSA
shall remain operative and in full force and effect, regardless of any
termination of this EPSA, except with respect to actions or events occurring or
arising after such termination is effective.




        

--------------------------------------------------------------------------------

 


24.    GOVERNING LAW


The interpretation and performance of this EPSA shall be in accordance with and
controlled by the laws of the State of Illinois (including any applicable orders
and regulations issued by the ICC), except as to matters governed by federal
statute.


25.    SAVING CLAUSE


The provisions of this EPSA shall be interpreted where possible in a manner to
sustain their legality and enforcement. If at any time a provision of this EPSA
is found to be unenforceable, such provision shall be removed and the rest of
this EPSA shall remain intact and in effect as if the removed provision was
never contained therein.
 
26.    RESOLUTION OF DISPUTES 


If a question or controversy arises between the Parties concerning the
observance or performance of any of the terms, provisions or conditions
contained herein or the rights or obligations of either Party under this EPSA,
such question or controversy shall in the first instance be the subject of a
meeting between the Parties to negotiate a resolution of such dispute. Such
meeting shall be held within fifteen (15) days of a request by either Party. If
within fifteen (15) days after that meeting, the Parties have not negotiated a
resolution or mutually extended the period of negotiation, either Party may seek
resolution of the question or controversy by arbitration, subject, however, to
any prohibition thereto by any governmental law or regulation.


The Party calling for arbitration (“Initiating Party”) shall give written notice
to the other Party setting forth (a) a short and plain statement of the issue(s)
to be arbitrated; (b) a short and plain statement of the claim showing that the
Initiating Party is entitled to relief; and (c) a statement of the relief to
which the Initiating Party claims to be entitled. Such written notice including
sections (a), (b) and (c) defined above shall not exceed a document length of 20
pages, double spaced utilizing a font of 12. Within twenty (20) days from the
date of receipt of such notice, the other Party (“Receiving Party”) may submit
its written response and give notice in the same manner required above of
additional issues to be arbitrated. The Initiating Party shall have twenty (20)
days to respond to any issues submitted for arbitration by the Receiving Party.


Within thirty (30) days of the date of the Initiating Party’s written notice
requesting arbitration, each party shall designate a competent and disinterested
person to act as that party’s designated arbitrator, with the two (2) persons
designated selecting a third neutral arbitrator within twenty (20) days of their
designation. In the event the first two- (2) arbitrators cannot agree on a
mutually acceptable third arbitrator, they shall apply to the American
Arbitration Association (“AAA”) to appoint the third arbitrator. The arbitration
shall be conducted pursuant to the Federal Rules of Civil Procedure, the Federal
Rules of Evidence, and the Commercial Arbitration Rules of the AAA.




        

--------------------------------------------------------------------------------

 


Any decision and award of the majority of arbitrators shall be binding upon both
parties. The arbitrators shall not award any indirect, special, incidental or
consequential damages against either party. Judgment upon the award rendered may
be entered in any court of competent jurisdiction.


27.   HEADINGS


The descriptive headings of the sections of this EPSA have been inserted for
convenience of reference only and shall not modify or restrict any of the terms
and provisions thereof.


IN WITNESS WHEREOF, the Parties hereto have caused this EPSA to be executed in
duplicate, by its authorized officers, day and year first above written.


AMEREN ENERGY MARKETING
COMPANY
 
CENTRAL ILLINOIS PUBLIC
   SERVICE COMPANY
 
 
By
/s/ Andrew M. Serri                                       
By
/s/ Craig D. Nelson                                
  (Company Officer Signature)
 
 
(Customer Officer Signature)
 
Andrew M. Serri                                             
 
Craig D. Nelson                                     
            (Printed Name)
 
 
(Printed Name)
 
 
Vice President of Sales and Marketing            
 
Vice President                                           
            (Title)
 
(Title)






 















